Citation Nr: 1400681	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  10-39 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


WITNESSES AT HEARING ON APPEAL

Appellant, R.J., and A.F.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel




INTRODUCTION

The Veteran had active service from March 1945 to March 1949 and from August 1950 to July 1951.  The Veteran died in September 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In February 2013, a Travel Board hearing was held at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The Board referred the case to the Veterans Health Administration (VHA) in July 2013 for a medical expert opinion.  The opinion was obtained in August 2013 and the appellant was provided with a copy of the opinion in November 2013.  In December 2013 the appellant responded with additional argument and asked that the Board immediately proceed with the adjudication of the appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in September 2004.

2.  The Veteran's death certificate shows that the immediate cause of the Veteran's death was end stage cardiomyopathy and the underlying cause of death was arteriosclerosis.

3.  At the time of the Veteran's death, service connection was in effect for migraines with anxiety tension reaction, evaluated as 50 percent disabling; residuals of cold injury, frostbite of the feet, evaluated as 10 percent disabling; and varicocelle, left, evaluated as noncompensably disabling.

4.  The preponderance of the evidence shows that the Veteran's cause of death was not manifested during the Veteran's period of active service and it has not otherwise been shown to be related to military service or a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  The duty to notify was satisfied through a letter dated in July 2009.

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the appellant in making reasonable efforts to identify and obtain relevant records in support of her claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, VA treatment records, private treatment records, lay statements from the appellant, VA medical opinions dated in September 2004, November 2004, February 2011, and August 2013.

The appellant has not identified, and the record does not otherwise indicate, any other existing, pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matter currently under consideration.  Under these circumstances, the Board finds that the appellant is not prejudiced by appellate consideration of the claim on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.

II.  Service Connection for Cause of Death

The appellant, the Veteran's widow, contends that his death was caused by service-connected migraines and nonservice-connected hypertension.  The appellant's arguments in this case are as follows: that the Veteran's death was caused by hypertension which developed during active duty service; that medication the Veteran used for his service-connected migraine disability was the cause of his hypertension and death or that his service-connected residuals of frostbite to the feet resulted in circulation problems, that ultimately led to his death.  The appellant contends that service connection is warranted for hypertension as directly due to service or as secondary to service-connected migraines and this condition led to the Veteran's death.  

When a Veteran dies of a service-connected disability, the Veteran's surviving spouse is eligible for dependency and indemnity compensation.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5(a), 3.312.  The death of a Veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  A principal cause of death is one which, singularly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one that contributed substantially or materially to death, combined to cause death, and aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.  Generally, in order to establish service connection for the cause of death, there must be (1) evidence of death; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and death.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active  service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical  evidence or, in certain circumstances, lay evidence of the  following: (1) A current disability; (2) in-service  incurrence or aggravation of a disease or injury; and (3)  nexus between the claimed in-service disease and the present  disability.  See Davidson v. Shinseki, 581 F.3d 1313(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372(Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247(1999); Caluza v.  Brown, 7 Vet. App. 498(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  To establish entitlement to service connection on a secondary basis, there must be competent medical evidence of record establishing that a current disability is proximately due to or the result of a service-connected disability.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995). 

In early September 2004, the Veteran was taken to a private emergency department with abdominal pain and altered mental status.  He was transferred to the Phoenix VA Medical Center (VAMC) and diagnosed with an ischemic bowel, bacterial colitis (C.diff colitis), and pneumonia.  An abdominal CT demonstrated thickened bowel loops and splenic infarcts.  The Veteran's ischemic bowel was attributed to cardiac emboli.  He was deemed a poor candidate for surgery.  Thereafter, the Veteran was transferred to hospice care where he died later in September 2004.

A certificate of death confirms that the Veteran died in September 2004 and indicates that the immediate cause of the Veteran's death was end stage cardiomyopathy and the underlying cause of death was arteriosclerosis.

At the time of his death, the Veteran was service-connected for migraines with anxiety tension reaction, evaluated as 50 percent disabling; residuals of frostbite to the feet, evaluated as 10 percent disabling; and a left varicocelle, evaluated as noncompensably disabling.  

In support of her claim for service connection for the cause of the Veteran's death, the appellant has submitted copies of medical and internet articles describing a link between hypertension and atherosclerosis, as well as a link between certain migraine medications and the development of hypertension.  She also contends that service records demonstrate the onset of hypertension during active duty service. 

Review of the Veteran's service records show that he was hospitalized in December 1950 for severe migraines, and at that time his blood pressure was elevated to 148/94 and 149/94.  The Veteran's blood pressure was normal during all other examinations and measured 112/70 at the Physical Evaluation Board examination performed just prior to his separation from active duty.  

The post-service record does not establish the precise date hypertension was first diagnosed.  In March 1957 the Veteran had a blood pressure of 130/90.  The Veteran experienced a left cerebrovascular accident (CVA) in March 1993 and a diagnosis of hypertension was noted at that time.  In November 1994 the Veteran was denied entitlement to service connection for a circulatory condition including residuals of a stroke as secondary to service-connected migraine headaches.

In May 1995, he reported a 20 year history of the condition, dating the onset to approximately 1975.  During a July 1995 VA examination, the Veteran reported a 25 to 30 year history of hypertension.  In February 2011, a VA examiner opined that the Veteran's hypertension was not present in service and was not etiologically related to active duty.  

The record also documents that the Veteran took medication to treat his service-connected migraines.  A VA examiner issued a medical opinion in September 2004 finding that the Veteran's cardiomyopathy was less likely as not due to or aggravated by service-connected migraines.  In an addendum dated in November 2004 the examiner rendered the opinion that the medical literature did not attribute cardiomyopathy to migraine or frostbite.

In February 2011 a VA medical examiner rendered the opinion that it is less likely as not that the Veteran had hypertension in service and that his hypertension that was later noted in the records began in service.  The examiner continued to note that it is therefore a moot point as to whether the Veteran's hypertension contributed to the underlying cause of death from arteriosclerosis because his hypertension did not begin in service.  The rationale provided was that all the blood pressures were normal except for two slight elevations of both the systolic and the diastolic pressures while he had a severe headache.  The examiner reported that any type of pain can cause slight to modest fluctuations in the blood pressure and two blood pressure readings do not necessarily constitute a diagnosis for hypertension, particularly when they are taken while the Veteran is having pain, and particularly if subsequent blood pressures are within normal limits.  Furthermore, the examiner noted that the Veteran received no treatment for hypertension while in service and he had no diagnosis of hypertension while in service.  

In August 2013, medical opinions regarding the appellant's claim of entitlement to service connection for the cause of the Veteran's death were obtained from a VA medical expert.

The expert rendered the opinion that it is less likely as not that the Veteran's hypertension was incurred in service or related to active duty service.  The expert explained that the Veteran's blood pressure was mostly normal except for two readings (149/94 and 148/94).  The high readings were taken when the Veteran was having significant headache and was hospitalized (December 1950).  The Veteran's blood pressure was measured as 112/70 at the Physical Evaluation Board examination.  The expert noted that the February 2011 compensation and pension report noted that the other blood pressure readings at enlistment and at discharge were all within normal limits.  The expert found that the service records do not establish a diagnosis of hypertension during service and indicated that it is unclear exactly when the diagnosis of hypertension was made.  The Veteran was noted to have hypertension during his hospitalization in March 1993 for left cerebrovascular accident.  In May 1995, during an ophthalmology consultation, the Veteran reported a history of hyptertension for 20 years.  In July 1995, during a compensation examination, the Veteran reported a history of hypertension dating back 25 to 30 years.  The expert noted that this dated the onset of hypertension to approximately 1965 to 1970.  The expert stated that the check for 'high or low blood pressure' in the Report of Medical History dated in August 1950, could not be validated and verified with the other records submitted.  The expert reported that it is not uncommon to see elevated blood pressure when patients are in acute pain and that will not qualify for a diagnosis of hypertension.

The expert rendered the opinion that it is less likely as not that the medication used to treat the Veteran's migraines caused his hypertension and that it is as likely as not that the medication used to treat the Veteran's migraines aggravated his hypertension.  The expert explained that the Veteran has been diagnosed with and awarded service connection for migraine headaches with anxiety tension.  The Veteran was taking 'gynergen' shots earlier and later was taking ibuprofen.  A neurology consultation note dated in July 1995 indicated that the Veteran's family history was positive for coronary artery disease, hypertension, and diabetes.  The expert noted that other risk factors such as excess sodium intake, increased alcohol consumption, obesity, physical inactivity, dyslipidemia and depression were unknown.  The expert found that there was not enough evidence in the medical records to show that the medications that the Veteran took for his migraine headaches alone caused hypertension as he also has a family history of hypertension which was a strong independent risk factor.  It was not clear if the Veteran was compliant with life style changes and adherence to antihypertension medications.  However, the examiner explained that in favor of reasonable doubt and literature supporting the effect of NSAIDs on hypertension, the medications that the Veteran's took to treat his migraine headaches might have aggravated hypertension.

The expert rendered the opinion that it is less likely as not that the residuals of frostbite to the Veteran's feet resulted in circulation problems that caused or aggravated his hypertension.  The expert explained that frostbite is a disease of morbidity and not mortality.  The expert identified the late and long term or permanent sequelae of frostbite and indicated that there was no literature supporting the claim that residuals of frostbite to the Veteran's feet resulted in circulation problems that caused or aggravated his hypertension.

The expert rendered the opinion that it is less likely as not that the Veteran's service-connected migraines were otherwise an immediate or underlying cause of the Veteran's death.  The expert discussed literature that did not find an overall association between migraine and myocardial infarction or death due to cardiovascular disease and that the presence of migraine did not alter the risk of all-cause or coronary artery disease mortality.  The expert reported that the available data are insufficient to draw any conclusive answer but even when present, the absolute risk is low and identification and treatment of concurrent conventional vascular risk factors (smoking, hypertension, diabetes mellitus, dyslipidemia, etc) is recommended.

The expert rendered the opinion that it is less likely as not that hypertension was an immediate or underlying cause of the Veteran's death.  The expert provided a discussion of the Veteran's coronary and neurologic history and reported that a hospital summary note in March to April 1993 felt that the Veteran's lacunar infarct was secondary to a combination of hypertension and diabetes, diabetic small vascular disease.  The expert explained that the Veteran had multiple risk factors for his coronary artery disease (history of smoking, diabetes, family history of coronary artery disease, etc).  It was noted that any or all of these risk factors could cause the progression of his coronary artery disease.  Therefore, the expert found that it is unlikely that hypertension alone was an immediate or underlying case of the Veteran's death.

Entitlement to service connection for the cause of the Veteran's death is not warranted.  The Veteran died in September 2004 of end-stage cardiomyopathy; the underlying cause of death was arteriosclerosis.  The appellant has argued that the Veteran's death was due to the Veteran's hypertension and that the Veteran's hypertension was either incurred in service or is related to the Veteran's medication taken to treat his service connected migraine headaches and provided articles to support her argument.  In addition, the appellant argued that the Veteran had a lacunar infarct in 1993 and highlighted a VA medical expert report that indicated that a hospital summary note in March to April 1993 felt that the Veteran's lacunar infarct was secondary to a combination of hypertension and diabetes, diabetic small vascular disease.  The appellant further argued that the conclusion that as the medication used to treat the Veteran's migraines aggravated his hypertension and it is a secondary cause of CAD which killed him, service connection should be awarded for the cause of the Veteran's death.

However, the preponderance of the medical evidence is against the appellant's claim.  VA examiners and medical experts have rendered opinions that the Veteran's cardiomyopathy was not due to or aggravated by the migraines, cardiomyopathy was not attributable to migraine or frostbite, that it is less likely as not that residuals of frostbite to the Veteran's feet resulted in circulation problems that caused or aggravated his hypertension, that it is less likely as not that the medication used to treat the Veteran's migraines caused his hypertension, that it is less likely as not that the Veteran's hypertension was incurred in service or related to active duty service, and that it is less likely as not that the Veteran's migraines were otherwise an immediate or underlying cause of the Veteran's death.  Although a VA medical expert rendered the opinion that it is as likely as not that the medication used to treat the Veteran's migraines aggravated his hypertension, the opinion has been rendered that it is less likely as not that hypertension was an immediate or underlying cause of the Veteran's death.  While the appellant has identified in a VA medical examiner note that the lacunar infarct was felt to be due secondary, in part, to hypertension, this was noted in 1993, many years prior to the Veteran's death.  In addition, the Veteran's death certificate indicates that the Veteran's death was due to cardiomyopathy and not a lacunar infarct.

As the preponderance of the evidence is against a finding that the Veteran's service-connected migraine headaches or hypertension, as aggravated by the medication taken for migraine headaches, caused the Veteran's death, service connection for the cause of the Veteran's death is denied.



	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


